           Case 1:18-vv-00423-UNJ Document 30 Filed 07/03/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0423V
                                      Filed: April 18, 2019
                                         UNPUBLISHED


    PHILIP ARCADIPANE,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Pneumococcal Conjugate Vaccine;
    HUMAN SERVICES,                                          Shoulder Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On March 22, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left-sided shoulder injury related to
vaccine administration (“SIRVA”) following a pneumococcal conjugate vaccination
administered on February 26, 2016. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On February 26, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On April 18, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $100,000.00.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00423-UNJ Document 30 Filed 07/03/19 Page 2 of 4



Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $100,000.00 in the form of a check payable to
petitioner, Philip Arcadipane. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-00423-UNJ Document 30 Filed 07/03/19 Page 3 of 4



                       IN THE UNITED STATES COURT OF FEDERAL
                          CLAIMS OFFICE OF SPECIAL MASTERS

    *************************************
    PHILIP ARCADIPANE                   *
                                         *
     Petitioner,                        *                     No. 18-423V
                                        *                     CHIEF SPECIAL MASTER
    v.                                  *                     NORA BETH DORSEY
                                        *
    SECRETARY OF HEALTH AND             *
    HUMAN SERVICES,                     *
                                        *
                      Respondent.       *
    *************************************

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On February 25, 2019, respondent filed a Rule 4(c) Report, conceding that petitioner’s

claim meets the Table criteria for a claim of shoulder injury related to vaccine administration

(“SIRVA”) following a pneumococcal conjugate vaccination administered on February 26, 2016.

The Court issued a Ruling on Entitlement on February 26, 2019, finding petitioner entitled to

compensation under the Vaccine Act.

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

the following, and requests that the Chief Special Master’s decision and the Court’s judgment

award:

         A lump sum payment of $100,000.00, which represents compensation for pain and
         suffering, see 42 U.S.C. § 300aa-15(a)(4).

         This amount represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a).1 Petitioner agrees.


1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.
           Case 1:18-vv-00423-UNJ Document 30 Filed 07/03/19 Page 4 of 4



II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that petitioner be awarded a lump sum payment of $100,000.00 in the

form of a check payable to petitioner. Petitioner agrees.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ DEBRA A. FILTEAU BEGLEY
                                                     DEBRA A. FILTEAU BEGLEY
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Phone: (202) 616-4181
Dated: April 18, 2019




                                                 2
